Name: 93/5/EEC, Euratom, ECSC: Council Decision of 21 December 1992 appointing members of the Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 1993-01-09

 Avis juridique important|31993D000593/5/EEC, Euratom, ECSC: Council Decision of 21 December 1992 appointing members of the Court of Auditors Official Journal L 005 , 09/01/1993 P. 0020 - 0020COUNCIL DECISION of 21 December 1992 appointing members of the Court of Auditors(93/5/EEC, Euratom, ECSC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 78e thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 206 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 180 thereof, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 22 thereof, Having regard to the opinion of the European Parliament (1), Whereas Mr Fernand Hebette, member of the Court of Auditors, has died and Mr Aldo Angioi and Mr Charles J. Carey have resigned as members of the Court of Auditors, with effect from 21 December 1992; Whereas new appointments should be made, HAS DECIDED AS FOLLOWS: Article 1 Mr Roger Camus is hereby appointed a member of the Court of Auditors for the period from the date of this Decision up to and including 17 October 1993. Article 2 Mr Giorgio Clemente is hereby appointed a member of the Court of Auditors for the period 1 January up to and including 17 October 1993. Article 3 Mr John Wiggins is hereby appointed a member of the Court of Auditors for the period 1 January 1993 up to and including 20 December 1995. Article 4 This Decision shall take effect on the date of its adoption. Done at Brussels, 21 December 1992. For the Council The President D. HURD (1) Opinion delivered on 16 December 1992 (not yet published in the Official Journal).